Citation Nr: 0925241	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-24 560	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to September 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in June 2006, and 
was remanded for additional development and readjudication. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, and medical 
providers have related the diagnosis to claimed in-service 
stressors.

2.  The evidentiary record does not establish that the 
Veteran was engaged in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence, and he has not provided 
sufficient information for VA to attempt to independently 
corroborate any such in-service stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2000 and March 2001 that 
fully addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although it is no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  The RO also sent letters in 
July 2004, June 2006, and December 2006 informing him of the 
information required by Dingess, supra.  Moreover, the 
Veteran has not demonstrated any prejudicial or harmful error 
in VCAA notice, and any presumption of error as to the first 
element of VCAA notice has been rebutted in this case.  See 
Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claim has been obtained and associated with the claims file, 
and he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

While the Board has already acknowledged that the evidentiary 
record contains a diagnosis of PTSD, in this case evidence of 
a verified stressor event upon which a valid diagnosis of 
PTSD could be based has not been presented.  Thus, because 
the evidence of record is sufficient to make a decision on 
the claim, VA is not required to provide the Veteran with a 
medical examination absent a showing of a current disability 
and an indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Pertinent Statutes and Regulations - PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV.  Cohen, supra.  According to the current criteria, a 
diagnosis of PTSD requires exposure to a traumatic event, or 
stressor.  A stressor involves exposure to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, and the 

person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is an 
adjudicatory determination. Id.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. 
§ 3.304(f)(1).  

However, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

III.  Factual Background and Analysis

In this case, evidence shows an initial diagnosis of PTSD in 
July 2000 made by medical personnel at the Florida Department 
of Corrections, who essentially related it to the Veteran's 
experiences in service.  The Board must point out that the 
PTSD diagnosis is based upon a vague and general reference to 
symptoms without specific discussion of the DSM-IV criteria, 
and without any indication that specific stressor history was 
reviewed as part of the basis for the diagnosis.  
Nevertheless, if read in isolation, this opinion could be 
construed as supporting the Veteran's contention that he 
currently has PTSD.  

In various statements submitted with his claim, the Veteran 
reported that his military service included a 90-day tour in 
Vietnam and that his duties included flight line security of 
aircraft equipment, distribution/collection of body bags, and 
transmitting/receiving classified information.  He stated 
that in November 1962 he was assigned to the 6925th Security 
Squadron at Clark Air Force Base (AFB) in the Philippines.  

In 1964, he received temporary duty (TDY) orders to Vietnam, 
specifically Tan Son Nhut Air Force Base (AFB) near Saigon, 
and at that time was assigned to the Communication Security 
Squadron (6923rd Security Squadron).  He was prematurely 
returned to Clark AFB, in the Philippines, on his commanding 
officer's recommendation, because of his inability to handle 
the stressful situation in Vietnam.  He stated that his 
involvement in air raids, bombings, enemy attacks, gunfire, 
the collection of dead bodies, and the sight of body bags 
remains stressful for him because of constant dreams that 
keep the memory of these unpleasant events active.  He did 
not provide any information concerning the time or location 
of any specific event.  

In this case there is no evidence that the Veteran engaged in 
combat with an enemy force.  While it is unquestioned that he 
served during the Vietnam War era, his service personnel 
records fail to show that he ever served in the Republic of 
Vietnam.  His DD Fom 214 shows at least 3 years of foreign 
and/or sea service in the Philippines and Germany, but does 
not place him in Vietnam.  The service records do not 
otherwise reflect travel orders for assignment to Vietnam.  
Moreover, the Veteran received no commendations or citations 
typically awarded primarily or exclusively for circumstances 
relating to combat, or medals indicative of service in 
Vietnam.  Therefore, the available service records are 
entirely silent with respect to any service in Vietnam, and 
do not support the Veteran's personal account of his military 
service.

Since combat status has not been established, the Veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of the in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Unfortunately, 
the evidence offered by the Veteran to support his claimed 
stressor is too vague and lacking in detail to be subject to 
verification.  

Nevertheless, in a June 2006 Remand issued to afford the 
Veteran the maximum possible opportunity in his claim, the 
Board requested development of stressor information to be 
forwarded to the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  However, in 
response to VA's request for more specific information 
regarding his claimed stressors, the Veteran stated that he 
had no other information or evidence to provide.  In July 
2008, the JSRRC indicated the Veteran's previous description 
and placement of events was insufficiently detailed to 
conduct a meaningful search.  In the absence of additional 
specificity from the Veteran, it is clear that any further 
attempt on the part of VA to verify the alleged incidents in 
service would be an exercise in futility.  Therefore, the 
Veteran's stressors are currently either unverified or 
unverifiable.  

While a diagnosis of PTSD is of record; this is clearly based 
on a history provided by the Veteran without independent 
verification, and in the absence of a verified stressor, the 
diagnosis is not sufficient to support the claim.  The Board 
is not required to accept an unsubstantiated diagnosis that 
the alleged PTSD had its origins in the Veteran's military 
service.  See West v. Brown, 7 Vet. App. 70, 78 (1994).  
Here, a private examiner diagnosed PTSD as result of in-
service stressors based on his belief as to the Veteran's 
credibility regarding the alleged events.  However, the fact 
that this examiner may believe the Veteran's account does not 
serve to verify the occurrence of the in-service stressor.  
The JSRRC has been unable to independently corroborate the 
occurrence of any of the claimed events, and the Veteran has 
not identified any other sources of information, that would 
corroborate any alleged in-service stressful experiences. 

Because the claimed stressors have not been verified, the 
diagnosis of PTSD was based on a questionable history and may 
not be relied upon by the Board.  See West, 7 Vet. App. at 
78.  See also Moreau v. Brown, supra (medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors).  In other words, just 
because a physician or other health professional accepted a 
veteran's description of his experiences as credible and 
diagnosed PTSD does not mean the Board is required to grant 
service connection for PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  We do recognize that such an opinion 
cannot be rejected solely because it is based upon history 
supplied by the claimant, but the critical question is 
whether it is credible in light of all the evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).  Here, with a lack of evidentiary 
support for the stressor(s) accepted as a basis for diagnosis 
in the above opinion, the opinion must be deemed speculative.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for an assessment.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
See also 38 C.F.R. § 3.102 (reasonable doubt does not include 
resort to speculation or remote possibility). 

In making the above determination regarding the Veteran's 
purported in-service stressor, the Board is cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his particular unit in Vietnam had 
been subjected to rocket attacks.  The Court had previously 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Veteran's claim herein may be 
distinguished from those in Pentecost and Suozzi, because the 
Veteran has submitted no independent evidence of the 
occurrence of a claimed in-service stressor.

In summary, the Board finds that the Veteran has not alleged 
an in-service stressor that is verified or verifiable based 
on the information given, so as to provide a basis for the 
diagnosis of PTSD.  Accordingly, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


